PER CURIAM:
The findings of guilty as approved on review below are affirmed.
Based upon appellant’s voluntary self-referral to the Family Services Center, subsequent counseling and treatment through civilian sources at his own expense, and in light of other child sexual abuse cases we have reviewed, we find a dishonorable discharge to be an inappropriate punishment in this case. Accordingly, only so much of the sentence as provides for three years confinement, as suspended in part by the convening authority, reduction to pay *1063grade E-l, and a bad-conduct discharge is affirmed.